Case 17-28376        Doc 52     Filed 04/16/19     Entered 04/16/19 13:42:49          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 28376
         Charles Sylvester Tolliver
         Shanel Latoya Tolliver
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/22/2017.

         2) The plan was confirmed on 03/13/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/26/2018.

         5) The case was Dismissed on 12/11/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-28376             Doc 52         Filed 04/16/19    Entered 04/16/19 13:42:49                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $8,382.00
           Less amount refunded to debtor                                $508.00

 NET RECEIPTS:                                                                                             $7,874.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,010.18
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $365.78
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,375.96

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                       Unsecured      3,600.00       3,930.92         3,930.92           0.00       0.00
 American Eagle Bank                     Secured       16,817.00     18,070.66        18,070.66       3,189.97     677.99
 American First Finance                  Secured           800.00        656.77           656.77        195.04      14.96
 AT&T                                    Unsecured         800.00           NA               NA            0.00       0.00
 Brother Loan & Finance                  Unsecured      3,600.00       3,906.12         3,906.12           0.00       0.00
 Cagan Management Group                  Secured             0.00           NA               NA            0.00       0.00
 Capital One                             Unsecured         500.00           NA               NA            0.00       0.00
 Capital One                             Unsecured         600.00           NA               NA            0.00       0.00
 Capital One                             Unsecured         600.00           NA               NA            0.00       0.00
 Chase Bank                              Unsecured         700.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         600.00        732.00           732.00           0.00       0.00
 Comcast Cable                           Unsecured         360.00           NA               NA            0.00       0.00
 Fingerhut/CIT Bank                      Unsecured         300.00           NA               NA            0.00       0.00
 Fingerhut/CIT Bank                      Unsecured      1,600.00            NA               NA            0.00       0.00
 Flex Shopper LLC                        Secured        1,000.00           0.00         1,000.00        185.09      24.91
 Jefferson Capital Systems LLC           Unsecured         400.00        571.93           571.93           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         400.00        896.41           896.41           0.00       0.00
 MDG Finance                             Secured        1,200.00           0.00         1,200.00        179.27      30.81
 Midland Funding LLC                     Unsecured         550.00        593.46           593.46           0.00       0.00
 Nicor Gas                               Unsecured           0.00        545.07           545.07           0.00       0.00
 Portfolio Recovery Associates           Unsecured           0.00        144.29           144.29           0.00       0.00
 Portfolio Recovery Associates           Unsecured         625.00        675.40           675.40           0.00       0.00
 Portfolio Recovery Associates           Unsecured      1,490.00       2,489.42         2,489.42           0.00       0.00
 Portfolio Recovery Associates           Unsecured      1,500.00       2,586.81         2,586.81           0.00       0.00
 Resurgent Capital Services              Unsecured           0.00      1,682.76         1,682.76           0.00       0.00
 Resurgent Capital Services              Unsecured           0.00        383.77           383.77           0.00       0.00
 Resurgent Capital Services              Unsecured      1,500.00       1,297.32         1,297.32           0.00       0.00
 Silverlake Resorts                      Unsecured      9,500.00            NA               NA            0.00       0.00
 T-Mobile                                Unsecured      2,500.00            NA               NA            0.00       0.00
 US Bank                                 Unsecured      1,100.00            NA               NA            0.00       0.00
 Village of Oak Park                     Unsecured         600.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-28376        Doc 52      Filed 04/16/19     Entered 04/16/19 13:42:49             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $18,070.66          $3,189.97           $677.99
       All Other Secured                                  $2,856.77            $559.40            $70.68
 TOTAL SECURED:                                          $20,927.43          $3,749.37           $748.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,435.68               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,375.96
         Disbursements to Creditors                             $4,498.04

 TOTAL DISBURSEMENTS :                                                                       $7,874.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
